Case 4:18-cv-00442-ALM-CMC Document 85-13 Filed 01/13/20 Page 1 of 2 PageID #: 2485




                      EXHIBIT 12
  Case 4:18-cv-00442-ALM-CMC Document 85-13 Filed 01/13/20 Page 2 of 2 PageID #: 2486




From:              Steven S. Biss <stevenbiss@earthlink.net>
Sent:              Saturday, November 9, 2019 6:19 PM
To:                Prather, Laura; Williams, Thomas J.
Cc:                Ed Butowsky; Ty Clevenger
Subject:           Butowsky - Folkenflik
Attachments:       Objections, Answers and Responses to Defendants' 2nd Discovery Requests - 11.9.19.pdf



EXTERNAL: Sent from outside haynesboone

Laura,

Hope your trial went well.

Attached in PDF are Plaintiff’s Objections, Answers and Responses to defendants’ second discovery requests. I
will be sending you documents tomorrow morning.

Please call me Monday or Tuesday so we can begin to work on a deposition schedule. Have a good weekend.


Steven S. Biss
(Virginia State Bar # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone (804) 501‐8272
Facsimile: (202) 318‐4098
Email: stevenbiss@earthlink.net
Email: stevensbiss@protonmail.ch
www.linkedin.com/in/steven‐s‐biss‐6517037

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, any tax advice that
may be contained in this communication (including any attachments) is not intended or written to be used,
and cannot be used, for the purpose of (i) avoiding any penalties under the Internal Revenue Code or (ii)
promoting, marketing or recommending to another party any transaction(s) or tax‐related matter(s) that may
be addressed herein.

This communication (including any attachments) may contain legally privileged and confidential information
intended solely for the use of the intended recipient. If you are not the intended recipient, immediately stop
reading this email and delete it from your system.




                                                        1
